Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on February 4,
2014 (the “Effective Date”), by and among Citizens Business Bank, (“the Bank”)
and CVB Financial Corp. (“CVB” and with the Bank hereinafter collectively
referred to as “the Company”) on the one hand, and Christopher D. Myers
(“Executive”) on the other hand, on the basis of the following.

WHEREAS, the Bank and CVB have employed Executive as the President and Chief
Executive Officer of the Bank and CVB since August 1, 2006 and Bank and CVB
previously entered into an employment agreement with Executive on September 16,
2009; and

WHEREAS, the parties are willing to enter into this Agreement providing for the
continuation of such employment upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the sufficiency of which is acknowledged, the parties hereto covenant and agree
as follows:

A. TERM OF EMPLOYMENT

1. Term. The Company hereby continues to employ Executive, and Executive hereby
accepts such continued employment with the Company, for a period of
five (5) years, commencing as of the Effective Date set forth above (the
“Term”), subject however to prior termination as hereinafter provided. Where
used herein, “Term” shall refer to the period of the employment of Executive by
the Company from the Effective Date through the end of the five (5) year period
provided above, or such shorter period as Executive may be employed by the
Company if Executive’s employment is terminated earlier as hereinafter provided.

B. DUTIES OF EXECUTIVE

1. Duties. Executive’s duties under this Agreement shall include all ordinary
and reasonable duties customarily performed by the President and Chief Executive
Officer of a commercial banking institution in California, subject to the powers
by law vested in the Boards of Directors of the Bank and CVB. As such, Executive
shall oversee all operational aspects of the business and activities of the
Company. Executive shall render his services to the Company and shall exercise
such corporate responsibilities as Executive may be directed by the Boards of
Directors. Executive shall report solely to the Boards of Directors of the Bank
and CVB, and shall perform his duties faithfully, diligently and to the best of
his ability, consistent with the highest and best standards of the banking
industry and in compliance with applicable laws.



--------------------------------------------------------------------------------

2. Conflicts of Interest. Executive expressly agrees as a condition to the
performance by Company of its obligations herein that, during the Term, he will
not, directly or indirectly, render any services of an advisory nature or
otherwise become employed by, or participate or engage in, any business
competitive with any businesses of the Company, without the prior written
consent of the Company; provided, however, that nothing herein shall prohibit
Executive from owning stock or other securities of a competitor which are
relatively insubstantial to the total outstanding stock of such competitor, and
so long as he in fact does not have the power to control or direct the
management or policies of such competitor and does not serve as a director or
officer of, and is not otherwise associated with, any competitor except as
consented to by the Company. Nothing contained herein shall preclude
substantially passive investments by Executive during the Term that may require
nominal amounts of his time, energies and interest.

3. Performance. During the Term, Executive shall devote substantially his full
energies, interests, abilities and productive time to the business of the
Company. Executive shall at all times loyally and conscientiously perform all of
these duties and obligations hereunder and shall at all times strictly adhere to
and obey, and instruct and require all those working under and with him strictly
to adhere and obey, all applicable federal and state laws, statutes, rules and
regulations to the end that the Company shall at all times be in full compliance
with such laws, statutes, rules and regulations.

4. Subpoenas; Cooperation in Defense of the Company. If Executive, during the
Term or thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
Executive is otherwise required by law or regulations to disclose Confidential
Information (as described in Section G below), Executive will promptly, before
making any such production or disclosure, notify the Company’s counsel and
provide such information as the Company may reasonably request to take such
action as the Company deems necessary to protect its interests. Executive agrees
to cooperate reasonably with the Company, whether during the Term or thereafter,
in the prosecution or defense of all threatened claims or actual litigation in
which the Company is or may become a party, whether now pending or hereafter
brought, in which Executive has direct or indirect knowledge of relevant facts
or issues. If Executive is no longer employed by the Company, Company shall
reasonably compensate Executive for his time, and shall reimburse Executive for
any reasonable expenses incurred, in connection with Executive’s cooperation in
accordance with this paragraph.

C. COMPENSATION

1. Salary. In consideration of the performance by Executive of all of his
obligations under this Agreement, the Bank agrees to pay Executive during the
Term a base salary of $800,000 per year, less required taxes and withholdings,
retroactive to January 1, 2014, and for each full year of the Term. The base
salary shall be payable in accordance with the Bank’s regular payroll practices.
The Compensation Committee of CVB’s Board of Directors may elect to adjust
upward the base annual salary provided for above and other compensation of
Executive from time to time, at its sole discretion.

 

- 2 -



--------------------------------------------------------------------------------

2. Bonuses. For each calendar year in the Term, Executive shall be eligible to
be considered for a bonus consistent with the Bank’s applicable executive
incentive compensation program (currently under the CVB Financial Corp.
Performance Compensation Plan), which provides for bonuses in the range of 0% to
150% of Executive’s base salary, based upon Executive’s performance and
accomplishment of business and financial goals during the completed fiscal year
and the overall financial performance of the Bank. The Compensation Committee of
CVB’s Board of Directors retains the discretion as to whether to grant bonuses
each year, and in what amounts.

3. Stock Option Grant. CVB will grant to Executive at the first Compensation
Committee meeting on or after the Effective Date stock options to purchase
150,000 shares of CVB common stock. Such stock options shall be incentive stock
options for federal income tax purposes to the greatest extent permitted by law.
The exercise price per share for these stock options will be the closing selling
price for CVB’s common stock (NASDAQ:CVBF) on the grant date. These stock
options will have a term of ten years; will become vested and exercisable over
five years (twenty percent (20%) on each of the first five anniversaries of the
Effective Date), provided that Executive continues in employment with the Bank
and or CVB through each such anniversary; and will be subject to the terms and
conditions of the CVB Financial Corp. 2008 Equity Incentive Plan and the related
stock option agreement entered into pursuant thereto. The stock option grants
provided in this paragraph are intended to be the sole stock option grants to be
made to Executive during the Term, provided, however, that, CVB may make
subsequent stock option grants to Executive at such times, in such amounts and
on such terms as may be determined by the Compensation Committee of CVB’s Board
of Directors or the Committee administering the CVB Financial Corp. 2008 Equity
Incentive Plan or other equity plan, in its sole and absolute discretion, which
includes the discretion not to make any grants to Executive in the future.

4. Restricted Stock Grant. CVB will grant to Executive at the first Compensation
Committee meeting on or after the Effective Date 300,000 shares of restricted
CVB Financial Corp. common stock. These restricted shares will vest over five
years (twenty percent (20%) on each of the first five anniversaries of the
Effective Date), provided that Executive continues in employment with the Bank
and or CVB through each such anniversary, and will be subject to the terms and
conditions of the CVB Financial Corp. 2008 Equity Incentive Plan and the related
restricted stock agreement entered into pursuant thereto. The restricted stock
grants provided in this paragraph are intended to be the sole restricted stock
grants to be made to Executive during the Term, provided, however, that, CVB may
make subsequent restricted stock grants to Executive at such times, in such
amounts and on such terms as may be determined by the Compensation Committee of
CVB’s Board of Directors or the Committee administering the CVB Financial Corp.
2008 Equity Incentive Plan or other equity plan, in its sole and absolute
discretion, which includes the discretion not to make any grants to Executive in
the future.

5. Deferred Compensation Program. The Company will continue to provide Executive
that certain deferred compensation program set forth in the CVB Financial Corp.
Deferred Compensation Plan For Christopher D. Myers, as amended and restated
effective January 1, 2007, and as amended effective January 1, 2014, which plan
may not be further amended or terminated except as expressly set forth in
Article 10 of such plan.

 

- 3 -



--------------------------------------------------------------------------------

D. EXECUTIVE BENEFITS

1. Group Medical, Life Insurance and 401(k) Benefits. During the Term, the Bank
shall provide for Executive’s participation in medical, accident, health
benefits, disability insurance, the 401(k) plan/profit sharing plan and other
employee benefits as provided to other officers and employees of the Bank, the
amount extent and scope of which shall be determined in accordance with the
plans and policies adopted by the Bank as in effect from time to time, and
subject to applicable legal limitations.

2. Automobile. During the Term, the Bank shall provide Executive for his
business use an automobile which is approved by the Compensation Committee of
CVB’s Board of Directors and which is consistent with the Bank’s automobile
policies. The Bank shall also reimburse Executive for all reasonable
automobile-related expenses, such as gas and maintenance, incurred by Executive
while using the automobile in furtherance of the Bank’s business. Executive
shall be responsible for maintaining all requisite documentation and records
concerning the use of such automobile which may be necessary to ensure
compliance with applicable federal and state income tax laws and regulations
including, but not limited to, issues involving the determination and reporting
of the taxable income of Executive and establishing the availability to the Bank
of appropriate tax deductions. Executive agrees promptly to return the
automobile to the Bank at the time of any termination of this Agreement pursuant
to Section F. below, or at the time of the expiration of the Term.

3. Club Membership. During the Term, the Bank agrees to reimburse Executive for
the reasonable cost (including the cost of membership initiation fee and
periodic dues) of one country club membership in Executive’s name, upon
submission of appropriate documentation by Executive. The Bank further agrees to
consider for possible reimbursement an additional membership by Executive in a
second country club should the Compensation Committee of CVB’s Board of
Directors determine, in its sole discretion, that such reimbursement is
justified for business-related purposes.

E. REIMBURSEMENT FOR BUSINESS EXPENSES AND MATCHING CHARITABLE CONTRIBUTIONS

Executive shall be entitled to reimbursement by the Bank for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties and in acting for the Bank during the Term, which type of
expenditures shall be determined by the Bank’s Board of Directors, provided
that:

(a) Each such expenditure is of a nature qualifying it as a proper deduction on
the federal and state income tax returns of the Bank as a business expense and
not as compensation to Executive; and

(b) Executive furnishes to the Bank adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of such expenditures as
deductible business expenses of the Bank and not as compensation to Executive.

 

- 4 -



--------------------------------------------------------------------------------

Provided that the Bank’s Board of Directors has granted specific approval in
advance, any reasonable and customary expenses of Executive for his activities
in industry association groups, or other business, industry, civic, or
charitable organizations, that are not reimbursed by those organizations, will
be reimbursed by the Bank to Executive upon presentation of proper
documentation.

Notwithstanding any other provision of this Agreement, any reimbursements
provided in this Section E or in Section D above must be paid no later than the
last day of the calendar year following the calendar year in which such expenses
were incurred; in no event will any such reimbursements made in any one calendar
year affect the reimbursements to be made in any other calendar year; and
Executive’s right to have the Company pay such expenses may not be liquidated or
exchanged for any other benefit.

For so long as Executive serves on the advisory board of the Laurence D. and
Lori W. Fink Center for Finance and Investments (the “Fink Center”) at UCLA
Anderson School of Management, the Bank will match Executive’s personal
charitable contributions to the Fink Center up to $10,000 for each year during
the Term.

F. TERMINATION

Notwithstanding any and all other provisions of this Agreement to the contrary,
Executive’s employment hereunder may be terminated by the Bank and CVB, with or
without Cause, in the sole and absolute discretion of the Boards of Directors of
the Bank and CVB at any time. Upon any such termination, the Bank shall pay to
Executive (or to Executive’s estate in the event of his death) the current base
salary earned but unpaid through the date of termination, along with any earned
but unused vacation pay due at the time of termination (collectively, the
“Accrued Obligations”), which payment shall be made within thirty (30) days
after the date of termination or at such earlier time, as may be required by
applicable law. The termination of Executive’s employment shall not affect any
rights or benefits that Executive may have pursuant to any insurance,
retirement, stock option, restricted stock, equity incentive, deferred
compensation or other benefit plans or arrangements of the Bank and CVB, to the
extent that such rights or benefits have vested prior to or as a result of such
termination (the “Vested Benefits”). Any Vested Benefits shall be paid or
provided solely in accordance with the terms and conditions of such other plans
and arrangements. The payments provided in Sections F.1, F.2 and F.4 below,
under the circumstances set forth therein, shall be in full and complete
satisfaction of any and all rights and benefits that Executive might receive
from his employment with the Bank and CVB, other than such other rights and
benefits, if any, as are expressly set forth or referenced herein. The Bank and
CVB shall have no other obligations to Executive (or to Executive’s heirs or
legal representatives) upon any termination of employment, except as expressly
provided below, or as otherwise required by applicable law.

 

- 5 -



--------------------------------------------------------------------------------

1. Without Cause. If such termination occurs and is not for reasons described in
Sections F.2, F.3 or F.4 below, and Executive complies with Section G.4. below,
then, in addition to the Accrued Obligations and the Vested Benefits, the Bank
shall pay to Executive an amount equal to two times his then current annual base
salary immediately preceding such termination in full and complete satisfaction
of any and all rights which Executive may enjoy hereunder. The payment shall be
made in equal installments on the Bank’s normal payroll dates during the twelve
(12) month period immediately following such termination. Such payment is
contingent upon Executive’s execution of the Release described in Section F.5
within the time period described therein. Any payment or payments required to be
made prior to the sixtieth (60th) day following the date of termination of
employment shall be held back and aggregately paid on the sixtieth (60th) day
following the date of termination of employment. For purposes of this Agreement,
a decision by the Company to not renew this Agreement or otherwise not renew
Executive’s employment shall not be considered a termination without Cause for
any purpose under this Agreement.

2. Upon Disability or Death.

(a) Disability. Executive’s employment hereunder may be terminated by the Bank
and CVB upon Executive’s inability to perform his duties hereunder as the
President and Chief Executive Officer of the Bank and CVB as a result of
prolonged absence from work for health reasons or physical or mental disability,
illness or incapacity, for three (3) consecutive calendar months, or for shorter
periods aggregating four (4) months in any twelve (12) month period, as
reasonably determined by the Boards of Directors. In the event that Executive’s
employment is terminated under this Section F.2(a), and Executive complies with
Section G.4. below, then, in addition to the Accrued Obligations and Vested
Benefits, the Bank shall pay to Executive his then current annual base salary,
as set forth in Section C.1 above, for twelve (12) months in equal installments
on the Bank’s normal payroll dates, adjusted as hereinafter set forth. Each
payment shall be reduced by the amount of any disability payments to be made
under the Bank’s insurance plans, including workers compensation, during the
payroll period for which such payment is made. Such payment is contingent upon
Executive’s execution of the Release described in Section F.5 within the time
period described therein. Any payment or payments required to be made prior to
the sixtieth (60th) day following the date of termination of employment shall be
held back and aggregately paid on the sixtieth (60th) day following the date of
termination of employment.

(b) Executive’s Death. Executive’s employment hereunder shall terminate upon
Executive’s death. If Executive’s employment terminates under this Section
F.2(b), the Bank shall pay to Executive’s estate the Accrued Obligations and
shall provide the Vested Benefits, but Executive (and his estate, successors and
beneficiaries) shall not have the right to receive any other compensation or
benefits for any period after the termination pursuant to this Section F.2(b).

 

- 6 -



--------------------------------------------------------------------------------

3. For Cause. The Company may terminate immediately Executive’s employment
hereunder for “Cause”, if the Board of Directors of either the Bank or CVB
reasonably determines that Executive has:

(i) willfully committed a significant act of dishonesty, deceit or breach of
fiduciary duty in the performance of Executive’s duties as an employee of the
Company;

(ii) grossly neglected or willfully failed in any way to perform substantially
the duties of such employment after a written demand for performance is given to
Executive by the Board of Directors of the Bank or CVB which demand specifically
identifies the manner in which such Board of Directors believes Executive has
failed to perform his duties; or

(iii) willfully acted or failed to act in any other way that violates
Executive’s duties under this Agreement and that materially and adversely
affects the Company.

In the event of a termination of Executive’s employment by the Company under
this Section F.3, the Board of Directors shall deliver to Executive, at the time
Executive is notified of the termination of his employment, a written statement
setting forth in reasonable detail the facts and circumstances claimed by the
Company to provide a basis for the termination of Executive’s employment under
this Section F.3.

“Cause,” as defined in this Section F.3, shall not include or be predicated upon
any act or omission by Executive which is taken or made: (a) at the direction of
the Board of Directors; (b) in accordance with the advice of the Company’s
corporate or outside legal counsel; (c) in good faith under the Executive’s
reasonable belief that such action or omission was in the best interests of the
Company; or (d) to comply with a lawful order, subpoena, or directive from a
federal, state or local government or regulatory agency or court.

If Executive’s employment terminates under this Section F.3, the Bank shall pay
Executive the Accrued Obligations and shall provide the Vested Benefits.
Executive shall not have the right to receive any other compensation or benefits
for any period after the termination pursuant to this Section F.3. Any
termination under this Section F.3 shall not prejudice any remedy which the
Company may otherwise have at law, in equity, or under this Agreement.

4. Upon a Change in Control.

(a) Except for any termination pursuant to Sections F.2 or F.3 hereof, and
provided that Executive complies with Section G.4. below, if within one hundred
twenty (120) days prior to the completion of a Change in Control (as defined
below) Executive’s employment with the Company is terminated by the Bank or CVB
without

 

- 7 -



--------------------------------------------------------------------------------

Cause, or within one (1) year after the completion of a Change in Control
Executive’s employment with the Company is (i) terminated by the Bank or CVB or
any successor to the Bank or CVB, or (ii) Executive resigns his employment with
the Bank and CVB for Good Reason, as defined below, Executive shall be entitled
to receive an amount equal to two times Executive’s annual base salary for the
last calendar year ended immediately preceding the Change in Control, plus,
aggregately, two times Executive’s average of any annual bonus received for the
last two calendar years ended immediately preceding the Change in Control. Such
amounts shall be paid (without interest or other adjustment) in equal
installments on the Bank’s (or its successor’s) normal payroll dates during the
twelve (12) month period immediately following such termination. Such payment is
contingent upon Executive’s execution of the Release described in Section F.5
within the time period described therein. Further, upon any Change in Control
(as defined below), with or without Executive’s termination before or after such
Change in Control, Executive’s options and interest in the stock, stock options,
and restricted stock shares, as described in Sections C.3 and C.4 herein, shall
vest fully and immediately, and without any other condition precedent. Any
payment or payments required to be made prior to the sixtieth (60th) day
following the date of termination of employment shall be held back and
aggregately paid on the sixtieth (60th) day following the date of termination of
employment. If Executive is entitled to payments under this Section F.4 as a
result of a termination of his employment occurring prior to the completion of a
Change in Control, such payments shall be made in accordance with Section F.1
prior to the completion of the Change in Control, and a makeup payment of the
difference between the payments provided under Section F.1 and the payments
required by this Section F.4 for the period prior to the completion of the
Change in Control shall be made on the Bank’s (or its successor’s) first normal
payroll date following the completion of the Change in Control.

(b) A “Change in Control” shall be deemed to have occurred on the earliest date
on which the conditions set forth in any of the following paragraphs shall have
been satisfied:

(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition) ownership of stock of CVB or the Bank possessing more than 50% of
the total voting power of CVB’s or the Bank’s stock; provided, however, it is
expressly acknowledged by Executive that this provision shall not be applicable
to any person who is, as of the date of this Agreement, a Director of CVB or the
Bank;

(ii) a majority of the members of CVB’s Board of Directors is replaced during
any 12 month period by directors whose appointment or election is not endorsed
by a majority of the members of CVB’s Board prior to the date of the appointment
or election;

(iii) a merger or consolidation where the holders of the Bank’s or CVB’s voting
stock immediately prior to the effective date of such merger or consolidation
own less than 50% of the voting stock of the entity surviving such merger or
consolidation;

 

- 8 -



--------------------------------------------------------------------------------

(iv) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank that have a total
gross fair market value greater than 50% of the total gross fair market value of
all of the Bank’s assets immediately before the acquisition or acquisitions;
provided, however, transfer of assets that otherwise would satisfy the
requirements of this subsection (iv) will not be treated as a change in the
ownership of such assets if the assets are transferred to:

(A) a shareholder of the Bank (immediately before the asset transfer) in
exchange for or with respect to the stock of the Bank held by such shareholder;

(B) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly by CVB or the Bank;

(C) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of CVB or the Bank; or

(D) an entity, at least 50% of the total value or voting power is owned,
directly or indirectly by a person (or group of persons) that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Bank.

Each event comprising a Change in Control is intended to constitute a “change in
ownership or effective control”, or a “change in the ownership of a substantial
portion of the assets,” of CVB or the Bank as such terms are defined for
purposes of Section 409A of the Internal Revenue Code and “Change in Control” as
used herein shall be interpreted consistently therewith.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any transaction which merely changes the jurisdiction of
incorporation of CVB or the Bank.

(c) “Good Reason” shall mean, for purposes of this Agreement:

(i) Executive’s then current level of annual base salary is reduced without
Executive’s written consent;

(ii) there is an (relative to Executive’s annual base salary) overall reduction
in the employee benefits provided to Executive (including, without limitation,
the deferred compensation plan’s, minimum interest rate guarantee, life
insurance and health insurance, and incentive bonus opportunity) from the plans
in effect immediately prior to the Change in Control;

 

- 9 -



--------------------------------------------------------------------------------

(iii) Executive suffers a diminution in his title, authority, duties or
responsibilities, or is required to report to an officer or employee of the Bank
or its successor and not directly and solely to the Board of Directors of the
Bank or its successor;

(iv) Any of Executive’s salary payments, bonus payments and/or stock option
grants are not made or provided timely and in accordance either with this
Agreement or applicable law;

(v) the relocation of the location to which Executive is required to report to a
location more than fifty (50) miles from the Executive’s work location at the
time of the Effective Date;

(vi) the Company or any successor to the Company either fails to assume or
communicates that it intends to refuse to assume any part of this Agreement,
including all of the Company’s or its successor’s obligations as set forth
herein, except as otherwise required by law or regulation;

(vii) the Company or any successor to the Company either changes or refuses to
assume, or communicates that it intends to change or refuse to assume, any part
of the CVB Financial Corp. Deferred Compensation Plan for Executive, as amended
and restated effective January 1, 2014; or

(viii) any material breach of this Agreement by Company or its successor.

5. Release. As a condition to Executive receiving any payments pursuant to
Sections F.1, F.2(a), and F.4 hereof, Executive must execute and deliver a
general release to the Company not later than forty-five (45) days following the
date of termination of employment, substantially in the form attached hereto as
Exhibit A, releasing the Bank, CVB, their respective employees, officers,
directors, stockholders and agents, and each person who controls any of them
within the meaning of Section 15 of the Securities Act of 1933, as amended, from
any and all claims of any kind or nature, whether known or unknown (other than
claims with respect to payments pursuant to Sections F.1, F.2 and F.4, payment
of Accrued Obligations and provision of Vested Benefits and valid claims for
indemnification under Section G.5 of this Agreement) from the beginning of time
to the date of termination.

6. Payment on Death. Executive may designate in writing (only on a form provided
by the Bank and delivered by the Executive to the Bank before Executive’s death)
primary and contingent beneficiaries to receive the balance of any payment under
any of Sections F.1, F.2(a) or F.4 that are not made prior to the Executive’s
death and the proportions in which such beneficiaries are to receive such
payment. The total amount of the balance of such payment shall be paid to such
beneficiaries in a single lump sum payment (not discounted to present value)
made within ninety (90) days following Executive’s death. Executive may change
beneficiary designations from time to time by completing and delivering
additional such forms to the Bank. The last written beneficiary designation

 

- 10 -



--------------------------------------------------------------------------------

delivered by Executive to the Bank prior to the Executive’s death will control.
If Executive fails to designate a beneficiary in such manner, or if no
designated beneficiary survives Executive, then Executive’s payment balance
shall be paid to the Executive’s estate in an lump sum payment (not discounted
to present value) within ninety (90) days following Executive’s death. The
Company shall determine the timing of any payment within the ninety (90)-day
period specified herein.

7. Regulatory Provisions.

(a) Compliance with Safety and Soundness Standards. Notwithstanding anything
contained herein to the contrary, in no event shall the total compensation paid
out upon the departure of Executive be in excess of that considered by the FDIC
or the California Department of Business Oversight—Division of Financial
Institutions to be safe and sound at the time of such payment, taking into
consideration all applicable laws, regulations, or other regulatory guidance.
Any payments made to Executive, pursuant to this Agreement or otherwise, are
subject to and conditioned upon compliance with all applicable banking
regulations, including, but not limited to, 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder. Executive agrees that should any payments
that are made or benefits that are provided pursuant to this Agreement be
considered unsafe or unsound or otherwise prohibited by applicable law,
regulation or regulatory order, Executive agrees that he shall return or
otherwise reimburse the Company for the amount of such prohibited payments or
benefits to the maximum extent required by such law, regulation or regulatory
order. Without limiting the foregoing, Executive agrees to promptly comply with
any applicable rule or regulation which requires the return or reimbursement to
the Company of any payments, benefits or other compensation, including, but not
limited to, return or reimbursement in connection with any incentive
compensation previously paid prior to the issuance of a financial restatement as
required under the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Sarbanes-Oxley Act of 2002 and all regulations promulgated by any
self-regulatory organization on which CVB’s common stock may then be listed.
Without limiting the foregoing, Executive agrees that after the Effective Date,
in the event the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under federal securities laws, the Executive shall return or
reimburse the Company (whether or not Executive is then serving as a current
executive officer of the Company) for any incentive-based compensation
(including stock options or restricted stock awarded as compensation) during the
3-year period preceding the date on which the Company is required to prepare an
accounting restatement, based on the erroneous data, in excess of what would
have been paid to Executive under the accounting restatement.

(b) Suspension and Removal Orders. If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Company’s affairs by notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. Section 1818(e)(3) and (g)(1)), the Company’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
shall (to the fullest extent permitted by law): (i) pay Executive the
compensation withheld while its obligations under this Agreement were suspended,
as though Executive was never suspended; and (ii) reinstate (in

 

- 11 -



--------------------------------------------------------------------------------

whole or in part) any of its obligations which were suspended. If Executive is
removed and/or permanently prohibited from participating in the conduct of the
Company’s affairs by an order issued under Section 8(e)(3) or 8(g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or (g)(1)), all
obligations of the Company under this Agreement shall terminate as of the
effective date of the order, but vested rights of the parties shall not be
affected.

(c) Termination by Default. If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

8. Certain Limitations. Notwithstanding any other provision of this Agreement,
if the total amounts payable pursuant to this Agreement, together with all other
payments to which Executive is entitled, would constitute an “excess parachute
payment” (as defined in Section 280G of the Internal Revenue Code), as amended,
such payments shall be reduced to the largest amount which may be paid without
any portion of such amount being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code. Such reduction shall be made first to
the payment specified in Section F.4(a) hereof (if applicable), applied equally
among each of the installments thereof. In the event there is a dispute among
the parties regarding the extent to which payments must be reduced pursuant to
this Section, such dispute shall be settled in accordance with Section G.13
herein; no such disputed payment shall be made until the dispute is settled. Any
payments, however, that are not in dispute, shall be paid promptly, as otherwise
required.

9. No Duty to Mitigate; No Offset. Executive shall not be required to mitigate
the amount of any payments to Executive provided for under Sections F.1, F.2 and
F.4 of this Agreement by seeking alternative employment during the periods for
which such payments are paid. In addition, the Company shall not have any right
to offset amounts earned by Executive following termination against any payments
to be paid to Executive pursuant to Sections F.1, F.2 and F.4 of this Agreement
in the event that Executive obtains other employment during the periods that
such payments are being paid.

10. Withholding Taxes. The Company will withhold federal, state, local or
foreign income taxes, FICA taxes, and any other applicable taxes from any and
all payments made hereunder as required by applicable law.

11. Section 409A Compliance. The Company and Executive intend that any payments
and benefits that may be provided under this Section F are to be exempt from or
to comply with the requirements of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended, and U.S. Treasury guidance issued thereunder (“Section
409A”) so as not to result in the imposition of any tax, interest charge or
other assessment, penalty or addition under Section 409A. In this regard, the
following provisions shall apply to this Agreement.

(a) For purposes of determining the date on which any payment is to be made or
benefit provided under this Agreement, references to “termination of

 

- 12 -



--------------------------------------------------------------------------------

employment,” “employment terminates” and similar terms shall mean “separation
from service” as defined for purposes of Section 409A. Any payments under
Sections F.1, F.2 or F.4 shall be made or shall commence only after Executive
has a “separation from service” with the Company as defined under Section 409A.

(b) Each payment provided under this Section F shall be treated as a separate
“payment” (separate from any other payment from the Company to Executive,
whether or not under this Agreement) for purposes of Section 409A. Neither the
Company nor Executive shall have the right to accelerate or defer the delivery
of any such payment except to the extent specifically permitted or required by
Section 409A.

(c) It is intended that each payment that may become due under Section F.2 will
qualify and be treated as “disability pay” or “death benefits” within the
meaning of Treasury Regulation Section 1.409A-1(a)(5) to the maximum extent
permissible under Section 409A.

(d) Notwithstanding anything to the contrary in this Agreement, to the extent
required to comply with Section 409A, if, as of the date of Executive’s
separation from service with the Company, Executive is a “specified employee”
(for purposes of Section 409A(a)(2)(B)), then each payment under this Section F
that is considered to be a payment of non-qualified deferred compensation in
connection with a separation from service with the Company that otherwise would
have been payable at any time during the six-month period immediately following
such separation from service shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period (or, if earlier, upon Executive’s death). This six-month delay
shall not apply to any payment that is a short-term deferral within the meaning
of Treasury Regulation Section 1.409A-1(b)(4) or “disability pay” or “death
benefits” within the meaning of Treasury Regulation Section 1.409A-1(a)(5).
Additionally, such six-month delay shall not apply to any payment if and to the
maximum extent that such payment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any payment that qualifies for
the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid
no later than the last day of the second taxable year following the taxable year
in which Employee’s separation from service occurs.

(e) In addition to any specific references to Section 409A in this Agreement,
all terms and conditions of this Agreement are intended, and shall be
interpreted and applied to the greatest extent possible in such manner as may be
necessary, to exclude any compensation and benefits provided by this Agreement
from the definition of “deferred compensation” within the meaning of
Section 409A or to comply with the provisions of Section 409A.

 

- 13 -



--------------------------------------------------------------------------------

G. GENERAL PROVISIONS

1. Company Confidential Information and Trade Secrets. During his employment
with the Company Executive has had access to and has become acquainted with, and
during the Term Executive will continue to have access to and to become
acquainted with, what Executive and the Company acknowledge are trade secrets
and other confidential and proprietary information of the Company, including but
not limited to, knowledge or data concerning the Company, its operations and
business, the identity of customers of the Company, including knowledge of their
financial conditions their financial needs, as well as their methods of doing
business, pricing information for the purchase or sale of assets, financing and
securitization arrangements, research materials, manuals, computer programs,
formulas for analyzing asset portfolios, marketing plans and tactics, salary and
wage information, and other business information (hereinafter “Confidential
Information”). Executive acknowledges that all Confidential Information is and
shall continue to be the exclusive property of the Company, whether or not
prepared in whole or in part by Executive. Executive shall not disclose any of
the aforesaid Confidential Information, directly or indirectly, under any
circumstances or by any means, to third persons without the prior written
consent of the Company, or use it in any way, except as required in the course
of Executive’s employment with the Company.

2. Company’s Ownership in Executive’s Work. Executive agrees that all
inventions, discoveries, improvements, trade secrets, formulae, techniques,
processes, and know-how, whether or not patentable, and whether or not reduced
to practice, that are conceived or developed during the Executive’s employment
with the Company, either alone or jointly with others, if on the Company’s time,
using the Company’s facilities, relating to the Company or to the banking
industry shall be owned exclusively by the Company, and Executive hereby assigns
to the Company all of the Executive’s right, title, and interest in all such
intellectual property. Executive agrees that the Company shall be the sole owner
of all domestic and foreign patents or other rights pertaining thereto, and
further agrees to execute all documents that the Company reasonably determines
to be necessary or convenient for use in applying for, prosecuting, perfecting,
or enforcing patents or other intellectual property rights, including the
execution of any assignments, patent applications, or other documents that the
Company may reasonably request. This provision is intended to be applied
consistent with applicable law.

3. Statutory Limitation on Assignment. Executive understands that the Company is
hereby advising Executive that any provision in this Agreement requiring
Executive to assign rights in any invention does not apply to an invention that
qualifies fully under the provisions of Section 2870 of the California Labor
Code. That Section provides as follows:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment, supplies
facilities, or trade secret information, except for those inventions that
either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

 

- 14 -



--------------------------------------------------------------------------------

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the state and is unenforceable.”

By signing this Agreement, Executive acknowledges that this paragraph shall
constitute written notice of the provisions of Section 2870.

4. Covenant Not to Solicit Customers or Fellow Employees. If the Company or the
Executive terminates this Agreement for any reason, including nonrenewal at the
end of the Term, Executive agrees that, for the one (1) year period following
termination of Executive’s employment with the Company, Executive shall not use
the Company’s confidential information or trade secrets to solicit the banking
business of any customer with whom the Bank, CVB or a subsidiary bank is doing
or has done business during the one (1) year period preceding such termination,
use such confidential information or trade secrets to encourage any such
customers to stop using the facilities or services of the Company, or use such
confidential information or trade secrets to encourage any such customers to use
the facilities or services of any competitor of the Company. Executive further
agrees, during the term of Executive’s employment with the Company and for a one
(1) year period following the termination of Executive’s employment with the
Company for any reason, including nonrenewal at the end of the Term, not to
solicit the services of any officer, employee or independent contractor of the
Bank or CVB.

The covenants contained in this Section G.4 shall be considered as a series of
separate covenants, one for each political subdivision of California, and one
for each entity or individual with respect to whom solicitation is prohibited.
Except as provided in the previous sentence, each such separate covenant shall
be deemed identical in terms to the covenant contained in this Section G.4.
If in any arbitration or judicial proceeding an arbitrator or a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that a provision of this Section G.4 or
any such separate covenant or portion thereof, is determined to exceed the time,
geographic or scope limitations permitted by applicable law, then such provision
shall be reformed to the maximum time, geographic or scope limitations, as the
case may be, permitted by applicable law. Executive hereby consents, to the
extent Executive may lawfully do so, to the arbitral or judicial modification of
this Agreement as described in this Section G.4.

 

- 15 -



--------------------------------------------------------------------------------

5. Indemnification. To the fullest extent permitted by law, applicable statutes,
and the Articles, Bylaws and resolutions of the Bank and CVB in effect from time
to time, as applicable, the Bank and CVB shall indemnify, hold harmless and
defend Executive from and against liability, claims or loss arising out of
Executive’s service, actions or omissions concerning or relative to the
performance of Executive’s duties, including, but not limited to judgments,
penalties, taxes, fines, settlements and advancement of expenses incurred in the
defense of actions, proceedings and appeals therefrom, except as otherwise
required by law or regulation. The Bank’s and CVB’s respective obligations under
this Section G.5 shall survive the expiration or termination of this Agreement.
Without limiting the foregoing provisions, Executive agrees and acknowledges
that the Company’s obligation to provide indemnification herein is expressly
subject to the FDIC’s limitations on providing indemnification for civil
monetary penalties.

6. Return of Documents. Executive expressly agrees that all manuals, documents,
files, reports, studies, instruments or other materials used and/or developed by
Executive during the Term are solely the property of the Company, and that
Executive has no right, title or interest therein. Upon termination of
Executive’s employment hereunder, Executive or Executive’s representative shall
make every good-faith effort to deliver possession of all of said property to
the Company in good condition, as promptly as possible.

7. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing, when deposited in the United States mail, registered or certified,
postage prepaid, addressed to the party to whom it is directed at the address
listed below, or by facsimile, to the number specified below. Either party may
change its address by written notice in accordance with this Paragraph.

If to the Bank and CVB:

Citizens Business Bank and CVB Financial Corp.

701 N. Haven Avenue, Suite 350

Ontario, California 91764

Attention: Chairman of the Board

Telephone: (909) 980-4030

Facsimile:  (909) 481-2130

 

- 16 -



--------------------------------------------------------------------------------

With a copy to:

Citizens Business Bank and CVB Financial Corp.

701 N. Haven Avenue, Suite 350

Ontario, California 91764

Attention: General Counsel

Telephone: (909) 980-4030

Facsimile:  (909) 481-2103

If to the Executive:

Christopher D. Myers

886 Deep Springs Drive

Claremont, California 91711

Telephone: (909) 626-7404

8. California Law. This Agreement is to be governed by and construed under the
laws of the State of California, without regard to the choice of law provisions
of California, except to the extent federal law mandatorily applies, in which
case this Agreement shall be governed by and construed under federal law.

9. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and shall not be
used in construing it.

10. Invalid Provisions. Should any provision of this Agreement for any reason be
declared invalid, the validity and binding effect of any remaining portion shall
not be affected, and the remaining portions of this Agreement shall remain in
full force and effect as if this Agreement had been executed with said provision
eliminated.

11. Entire Agreement. Except as provided below, this Agreement contains the
entire agreement of the parties concerning Executive’s employment with Company
and Executive’s severance compensation upon termination of such employment. This
Agreement supersedes any and all other agreements, understandings, negotiations
and discussions, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company and the termination of
such employment, including, but not limited to, that certain Employment
Agreement between Executive and Company dated September 16, 2009, provided,
however that this Agreement does not supersede any stock option agreement,
restricted stock agreement, deferred compensation plan or agreement, retirement
plan or program, or COBRA rights under any health care plan or program under
which Executive (or his beneficiaries) may be eligible to receive benefits. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise

 

- 17 -



--------------------------------------------------------------------------------

not contained in this Agreement shall be valid or binding. This Agreement may
not be modified or amended by oral agreement, but only by an agreement in
writing signed by an authorized representative of the Company and Executive.

12. Receipt of Agreement. Each of the parties hereto acknowledges that it or he
has read this Agreement in its entirety and does hereby acknowledge receipt of a
fully executed copy thereof. A fully executed copy shall be an original for all
purposes, and is a duplicate original.

13. Arbitration. Executive and the Company agree that, to the fullest extent
permitted by law, Executive and the Company will submit all disputes arising
under this Agreement or arising out of or related to Executive’s employment with
or separation from the Bank and/or CVB, to final and binding arbitration in
Ontario, California before an arbitrator associated with the American
Arbitration Association, JAMS or other mutually agreeable alternative dispute
resolution service. Included within this provision are any claims based on
violation of local, state or federal law, such as claims for discrimination or
civil rights violations under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code, or
similar statutes. If there is a dispute as to whether an issue or claim is
arbitrable, the arbitrator will have the authority to resolve any such dispute,
including claims as to fraud in the inducement or execution, or claims as to
validity, construction, interpretation or enforceability.

The arbitrator selected shall have the authority to grant Executive or the
Company or both all remedies otherwise available by law. The arbitrator will be
selected from a neutral panel pursuant to the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association or similar rules
of the selected service (“Rules of Selected Service”). Such rules can be
obtained from the Bank’s Human Resources Department or from the applicable
Selected Service’s website. The arbitration will be conducted in accordance with
the Rules of Selected Service Notwithstanding anything to the contrary in the
Rules of Selected Service, however, the arbitration shall provide (i) for
written discovery and depositions adequate to give the parties access to
documents and witnesses that are essential to the dispute and (ii) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based. The arbitrator’s award shall be enforceable in
any court having jurisdiction thereof. The parties shall each bear their own
costs and attorneys’ fees incurred in conducting the arbitration and, except in
such disputes where Executive asserts a claim otherwise under a state of federal
statute prohibiting discrimination in employment (“a Statutory Claim”), or
unless required otherwise by applicable law, shall split equally the fees and
administrative costs charged by the arbitrator and the applicable arbitration
service. In disputes where Executive asserts a Statutory Claim against the Bank,
or where otherwise required by law, Executive shall be required to pay only the
applicable arbitration service filing fee to the extent such filing fee does not
exceed the fee to file a complaint in state or federal court. The Company shall
pay the balance of the arbitrator’s fees and administrative costs. To the extent
permissible under the law, however, and following the arbitrator’s ruling on the
matter, the arbitrator may rule

 

- 18 -



--------------------------------------------------------------------------------

that the arbitrator’s fees and costs be distributed in an alternative manner. In
any arbitration brought under this Section, the prevailing party shall be
entitled to recover its reasonable attorneys fees and costs. The arbitrator
shall apply the same standard with respect to the awarding of fees and costs as
would be awarded if such claim had been asserted in state or federal court. This
mutual arbitration agreement does not prohibit or limit either the Executive’s
or the Company’s right to seek equitable relief from a court, including, but not
limited to, injunctive relief, a temporary restraining order, or other interim
or conservatory relief, pending the resolution of a dispute by arbitration.
Accordingly, either party may seek provisional remedies pursuant to California
Code of Civil Procedure § 1281.8(b). There will be no right or authority for any
claim subject to arbitration to be heard or arbitrated on a class or collective
basis, as a private attorney general, or in a representative capacity on behalf
of any other person or entity. The arbitrator shall have no authority to add to
or to modify the terms described in this Paragraph, shall apply all applicable
law, and shall have no lesser and no greater remedial authority than would a
court of law resolving the same claim or controversy.

14. Applicability of Agreement. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by a person not a party to this
Agreement (except as specifically provided in this Agreement).

[REMAINDER OF PAGE BLANK]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and CVB have caused this Agreement to be executed
by a duly authorized officer or representative and Executive has executed this
Agreement to be effective as of the Effective Date.

 

Dated: February 4, 2014   CITIZENS BUSINESS BANK   By:  

/s/ Ronald O. Kruse

    Name: Ronald O. Kruse     Title: Chairman of the Board of Directors Dated:
February 4, 2014   CVB FINANCIAL CORP.   By:  

/s/ Ronald O. Kruse

    Name: Ronald O. Kruse     Title: Chairman of the Board of Directors  
EXECUTIVE Dated: February 4, 2014  

/s/ Christopher D. Myers

  CHRISTOPHER D. MYERS

 

- 20 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Agreement”) is entered into by and
between Christopher D. Myers (hereinafter “Executive”), on the one hand, and CVB
Financial Corp. and Citizens Business Bank (hereinafter collectively, the
“Company”), on the other hand, as required by Paragraph F.5. of the Employment
Agreement entered into between Executive and the Company on February 4, 2014
(the “Employment Agreement”).

1. Termination of Employment. Effective                     , the Executive’s
employment with the Company shall end and Executive will no longer be employed
by the Company in any capacity.

2. Severance Pay. Provided that Executive has satisfied all of the requirements
contained in his Employment Agreement regarding his receipt of severance pay,
including Section G of the Employment Agreement and its sub-paragraphs, (which
are incorporated herein as though set forth in full), the Company agrees that,
eight days after receipt by the Company of a signed original of this Agreement
and provided that Executive does not revoke this Agreement as set forth in
Paragraph 6, below, the Company shall pay to Executive severance pay in the
amount of                     , less all applicable state and federal
withholdings (“Severance Pay”). Such Severance Pay shall be paid at the times
and in the fashion described in the applicable paragraph(s) of the Employment
Agreement. Executive understands and agrees that the Severance Pay provided to
Executive under the terms of this Agreement is in addition to anything of value
to which Executive is otherwise entitled and that Executive would not receive
the Severance Pay except for Executive’s agreement to sign this Agreement and to
fulfill the promises set forth herein.

3. Warranty. Executive acknowledges that, other than the Severance Pay set forth
in Paragraph 2, above, he has received all wages, compensation and other
benefits due him as a result of his employment with and separation from the
Company.

4. Release of Known and Unknown Claims. In exchange for the agreements contained
in this Agreement, Executive agrees unconditionally and forever to release and
discharge the Company and the Company’s affiliated, related, parent and
subsidiary corporations, as well as the Company’s and any affiliated, related,
parent and subsidiary corporation’s respective attorneys, agents,
representatives, partners, joint venturers, successors, assigns, insurers,
owners, employees, officers, and directors, past and present (hereinafter the
“Releasees”) from any and all claims, actions, causes of action, demands,
rights, or damages of any kind or nature which he may now have, or ever have,
whether known or unknown, including any claims, causes of action or demands of
any nature arising out of or in any way relating to his employment with, or
separation from the Company on or before the date of the execution of this
Agreement.

This release specifically includes, but is not limited to, any claims for fraud;
breach of contract; breach of implied covenant of good faith and fair dealing;
inducement of breach;

 

- 21 -



--------------------------------------------------------------------------------

interference with contract; wrongful or unlawful discharge or demotion;
violation of public policy; assault and battery (sexual or otherwise); invasion
of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, attorneys’ fees, or other compensation of
any sort; retaliation, discrimination or harassment on the basis of age, race,
color, sex, gender, national origin, ancestry, religion, disability, handicap,
medical condition, marital status, sexual orientation or any other protected
category; any claim under Title VII of the Civil Rights Act of 1964, as amended,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the California Fair Employment and
Housing Act, the California Labor Code, the California Family Rights Act, the
Family and Medical Leave Act, or Section 1981 of Title 42 of the United States
Code; violation of COBRA; violation of any safety and health laws, statutes or
regulations; violation of ERISA; violation of the Internal Revenue Code; or any
other wrongful conduct, based upon events occurring prior to the date of
execution of this Agreement.

Executive further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

This release of claims does not include any claim which cannot be waived by
private agreement. Nothing in this release of claims shall be construed as
prohibiting Executive from making a future claim with the Equal Employment
Opportunity Commission or any similar state agency including, but not limited to
the California Department of Fair Employment and Housing, or from cooperating
with such agency in any investigation or proceeding; provided, however, that
should Executive pursue such an administrative action against the Releasees, or
any of them, Executive agrees and acknowledges that he will not seek, nor shall
he be entitled to recover, any monetary damages from any such proceeding. In
addition, this Agreement does not apply to any claims for unemployment
compensation benefits, workers compensation benefits, health insurance benefits
under the Consolidated Omnibus Budget Reconciliation Act (COBRA), claims with
regard to vested benefits under a retirement plan governed by the Employee
Retirement Income Security Act (ERISA) or claims for indemnification as
described in Paragraph G.5. of the Employment Agreement, which is incorporated
herein as though set forth in full.

5. Knowing and Voluntary. Executive represents and agrees that he is entering
into this Agreement knowingly and voluntarily. Executive affirms that no promise
or inducement was made to cause him to enter into this Agreement, other than the
Severance Pay promised to Executive in this Agreement. Executive further
confirms that he has not relied upon any other statement or representation by
anyone other than what is in this Agreement as a basis for his agreement.

 

- 22 -



--------------------------------------------------------------------------------

6. Knowing and Voluntary Waiver of Age Discrimination Claim. Executive expressly
acknowledges:

 

  •   that he has been provided Twenty-One (21) days to consider this Agreement,

 

  •   that he was informed to consult with counsel regarding this Agreement;

 

  •   that he has had the opportunity to consult with counsel;

 

  •   that to the extent Executive has taken fewer than Twenty-One (21) days to
consider this Agreement, Executive acknowledges that he has had sufficient time
to consider the Agreement and to consult with counsel and that he does not
desire additional time;

 

  •   that he was informed that the Agreement is revocable by Executive for a
period of seven (7) calendar days following his execution of this Agreement;

 

  •   that any revocation must be in writing, must specifically revoke this
Agreement, and must be received by the Company (attn: Human Resources, 701 North
Haven Avenue, Ontario, CA 91764) prior to the eighth calendar day following the
execution of this Agreement;

 

  •   that Executive understands that if he revokes this Agreement, he will not
receive the Severance Pay; and

 

  •   that this Agreement becomes effective, enforceable and irrevocable on the
eighth calendar day following Executive’s execution of this Agreement provided
that Executive does not revoke the Agreement.

7. Governing Law. This Agreement shall be construed under the laws of the State
of California, both procedural and substantive.

8. Confidentiality. Executive agrees not to disclose the existence of this
Agreement or any of its terms to anyone other than his attorneys, accountants
and immediate family members, or where compelled by an order of a court of
competent jurisdiction or a subpoena issued under the authority thereof.

9. Cooperation in Defense of the Company. The terms of Paragraph B.4. of the
Employment Agreement are incorporated herein as if set forth in full.

10. Waiver. The failure to enforce any provision of this Agreement shall not be
construed to be a waiver of such provision or to affect the validity of this
Agreement or the right of any party to enforce this Agreement.

11. Modification. No amendments to this Agreement will be valid unless written
and signed by Executive and an authorized representative of the Company.

 

- 23 -



--------------------------------------------------------------------------------

12. Severability. If any sentence, phrase, paragraph, subparagraph or portion of
this Agreement is found to be illegal or unenforceable, such action shall not
affect the validity or enforceability of the remaining sentences, phrases,
paragraphs, subparagraphs or portions of this Agreement.

13. Entire Agreement/Integration. This Agreement, any confidentiality,
proprietary information, or inventions agreements signed by Executive during his
employment with the Company (all of which survive the termination of the
employment relationship), and all relevant portions of the Employment Agreement
which survive the termination of the employment relationship, constitute the
entire agreement between Executive and the Company concerning the terms of
Executive’s employment with and separation from the Company and the compensation
related thereto. All prior discussions and negotiations have been and are merged
and integrated into, and are superseded by, this Agreement.

14. Arbitration. Any and all disputes or claims arising out of or in any way
related to this Agreement including, without limitation, fraud in the inducement
of this Agreement, or relating to the general validity or enforceability of this
Agreement, shall be submitted to final and binding arbitration before an
arbitrator as set forth in Paragraph G.13. of the Employment Agreement, which is
incorporated herein as thought set forth in full.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

 

CHRISTOPHER D. MYERS      

/s/ Christopher D. Myers

    Date:  

February 4, 2014

CITIZENS BUSINESS BANK       By:  

/s/ Ronald O. Kruse

    Date:  

February 4, 2014

Its:   Chairman of the Board of Directors       CVB FINANCIAL CORP       By:  

/s/ Ronald O. Kruse

    Date:  

February 4, 2014

Its:   Chairman of the Board of Directors      

 

- 24 -